Citation Nr: 1627980	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In May 2015, the Board denied service connection for a bilateral hearing loss disability.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2016 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision with respect to the denial of his claim of entitlement to service connection for a bilateral hearing loss disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the Court order remanding this claim, the case was returned to the Board in order to (1) address whether the 2011 VA examination on which the Board's now-vacated decision was largely based was adequate; (2) address whether there were outstanding Social Security Disability records; and (3) address the Veteran's contention that his hearing loss is secondary to service-connected tinnitus.  In May 2016, the Board sent the Veteran a letter notifying him that the claim had been returned to the Board for action consistent with the JMR and Order.  The letter included a form which allowed the Veteran to select whether or not he wished to waive AOJ consideration of any additional evidence he chose to submit in association with the claim.  In response to that letter, the Veteran submitted in support of his claim a report and opinion dated in June 2016 from a private audiologist.  His accompanying statement informed the Board specifically to remand the case back to the AOJ for review of this additional evidence.  See correspondence from Veteran received June 28, 2016, accompanying private treatment record.  Under the circumstances, the Board will remand this matter for consideration of this additional evidence prior to Board review.  

Additionally, in compliance with the JMR, a request for SSA records should be made, and consideration of the claim as secondary to service-connected tinnitus must be accomplished on remand.  

As to the VA examination record, the Board finds that the adequacy of the 2011 examination has been called into question in light of the totality of the evidence now before the Board.  Consequently, the Board will order an additional examination in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request any outstanding SSA disability records through appropriate channels.  

2.  The AOJ should provide the Veteran adequate notice and conduct any additional development deemed necessary to adjudicate the claim of service connection for hearing loss as secondary to service-connected tinnitus.

3.  The AOJ should have the Veteran scheduled for a VA audiological examination to determine the nature and likely etiology of his bilateral hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability was incurred in or aggravated during service, is otherwise related to service, to include in-service noise exposure, or is proximately due to or the result of service-connected tinnitus.  The examiner should also discuss the Veteran's lay contentions regarding onset of his hearing loss.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  The AOJ should consider the issue on appeal in light of all information and evidence received, including the evidence received since the issuance of the September 2014 supplemental statement of the case.  The Board notes that the claim should be adjudicated on a direct basis as well as on a secondary basis in accordance with the JMR.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




